Exhibit 10.48

 

FOURTH AMENDMENT TO LEASE

 

This FOURTH AMENDMENT TO LEASE (this “Amendment”) is made as of the 18th day of
January, 2011 (the “Effective Date”) by and between DIRECT INVEST — 829
MIDDLESEX, LLC; DIRECT INVEST — 829 MIDDLESEX 1, LLC; DIRECT INVEST — 829
MIDDLESEX 2, LLC; DIRECT INVEST — 829 MIDDLESEX 3, LLC; DIRECT INVEST — 829
MIDDLESEX 4, LLC; DIRECT INVEST — 829 MIDDLESEX 5, LLC; DIRECT INVEST — 829
MIDDLESEX 6, LLC; DIRECT INVEST — 829 MIDDLESEX 7, LLC; DIRECT INVEST — 829
MIDDLESEX 8, LLC; DIRECT INVEST — 829 MIDDLESEX 9, LLC; DIRECT INVEST — 829
MIDDLESEX 10, LLC; DIRECT INVEST — 829 MIDDLESEX 11, LLC; DIRECT INVEST — 829
MIDDLESEX 12, LLC; DIRECT INVEST — 829 MIDDLESEX 13, LLC; DIRECT INVEST — 829
MIDDLESEX 14, LLC; DIRECT INVEST — 829 MIDDLESEX 15, LLC; DIRECT INVEST — 829
MIDDLESEX 16, LLC; DIRECT INVEST — 829 MIDDLESEX 17, LLC; and DIRECT INVEST —
829 MIDDLESEX 18, LLC (“Landlord”), and AMERICAN SCIENCE AND ENGINEERING, INC.,
(“Tenant”).

 

R E C I T A L S

 

A.            The Landlord and Tenant entered into that certain Lease dated
January 12, 1995, as amended by that certain First Amendment dated June 11,
1997, that certain Second Amendment to Lease dated December 3, 2004 and that
certain Third Amendment to Lease, dated January 1, 2007 (the “Original Lease”),
of certain premises consisting of approximately 186,200 rentable square feet of
space (the “Premises”) within the building located at 829 Middlesex Turnpike,
Billerica, Massachusetts (the “Building”), for a Term that is scheduled to
expire on February 29, 2016, as more particularly described in the Original
Lease.

 

B.            Landlord and Tenant wish to amend the Original Lease to permit the
use by Tenant of certain radioactive materials in connection with Tenant’s
operations in the Premises. The Original Lease, as amended by this Amendment, is
hereinafter referred to as the “Lease”.

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby mutually acknowledged, Landlord and Tenant agree as follows:

 

1      Permitted Use.  Notwithstanding anything to the contrary contained in the
Original Lease, Landlord hereby agrees that Tenant may bring onto the Premises
certain radioactive materials  (“RAM”) for use in connection with Tenant’s
operations at the Premises, subject to all of the terms and conditions of the
Original Lease and this Amendment and in compliance with all applicable laws,
codes, ordinances and regulations, including without limitation, the Radiation
Control Program of the Massachusetts Department of Public Health.  All RAM in
the Premises that is not exempt in accordance with applicable laws shall be
encapsulated (sealed) and no individual source shall exceed 50 millicurie in
strength.

 

2      Surrender of Premises.

 

2.1   Tenant shall cause the Premises to be vacated and surrendered to Landlord
on or before the expiration or earlier termination of the Lease in the condition
required by Section 6.1.9 of the Lease.  Without limiting the generality of the
foregoing description of Tenant’s surrender obligations, Tenant shall complete
all RAM Decontamination in accordance with this Section 2 below.  Tenant shall
perform the foregoing obligations at Tenant’s sole cost and expense, and in
compliance with all federal state and local laws, rules, regulations and
ordinances, any decommissioning or decontamination requirements imposed by any
licenses or permits maintained by Tenant in connection with the conduct of its
business in the Premises, and the terms and conditions of the Original Lease as
affected by this Amendment.  Prior to the expiration or earlier termination of
this Lease, Tenant shall deliver to Landlord copies of all applicable closure
certifications from governmental authorities with jurisdiction over such
decommissioning, including, without limitation, Agency Form 120.100-3 from the
Radiation Control Program of the Massachusetts Department of Public Health (or
equivalent information satisfactory to the Massachusetts Department of Public
Health) with respect to any portions of the Premises that have been contaminated
with RAM by Tenant or anyone claiming by, through or under Tenant.  If Tenant
shall fail to deliver the Premises to Landlord in the condition

 

--------------------------------------------------------------------------------


 

required by this Section 2 as of the last day of the Term, such failure shall
constitute a holding over subject to Section 6.1.9 of the Lease until Tenant has
surrendered the Premises in accordance with this Section 2.

 

2.2   In connection with Tenant’s surrender of the Premises, Tenant shall
perform the following actions prior to the expiration or earlier termination of
the Lease (the “RAM Decontamination”).  Tenant will submit the required
application for removal of the Premises from Tenant’s license from the Radiation
Control Program, undertake the necessary decommissioning activities to be
entitled to obtain such removal, report on the activities of Tenant in removing
all RAM from the Premises, and obtain and furnish notice of such removal to
Landlord.  Tenant shall also confirm that the closeout of the Premises complies
with Tenant’s license and all other applicable regulations of the Commonwealth
of Massachusetts.

 

3      Ratification.  Except as expressly modified by this Amendment, the Lease
shall remain in full force and effect, and as further modified by this
Amendment, is expressly ratified and confirmed by the parties hereto.  This
Amendment shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns, subject to the provisions of the
Lease regarding assignment and subletting.

 

4      Governing Law; Interpretation and Partial Invalidity.  This Amendment
shall be governed and construed in accordance with the laws of the Commonwealth
of Massachusetts.  If any term of this Amendment, or the application thereof to
any person or circumstances, shall to any extent be invalid or unenforceable,
the remainder of this Amendment, or the application of such term to persons or
circumstances other than those as to which it is invalid or unenforceable, shall
not be affected thereby, and each term of this Amendment shall be valid and
enforceable to the fullest extent permitted by law.  This Amendment contains all
of the agreements of the parties with respect to the subject matter hereof, and
supersedes all prior dealings between them with respect to such subject matter.

 

5      Counterparts and Authority. This Amendment may be executed in multiple
counterparts, each of which shall be deemed an original and all of which
together shall constitute one and the same document.  Landlord and Tenant each
warrant to the other that the person or persons executing this Amendment on its
behalf has or have authority to do so and that such execution has fully
obligated and bound such party to all terms and provisions of this Amendment.

 

IN WITNESS WHEREOF, the undersigned executed this Amendment as of the date and
year first written above.

 

 

LANDLORD:

 

DIRECT INVEST PROPERTY MANAGEMENT, L.L.C.,

a Delaware limited liability company, as authorized agent of Landlord

 

 

By:

Direct Invest, L.L.C., a Delaware limited liability company, its Sole Member

 

 

 

 

 

 

 

 

 

By:

NPV DI, L.L.C., a Delaware limited liability company, its Managing Member

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

BY:

/s/ William F. Rand III

 

 

 

 

 

Name:

William F. Rand III

 

 

 

 

 

Title:

Manager

 

 

 

 

 

 

 

 

TENANT:

 

 

 

 

 

 

 

AMERICAN SCIENCE AND ENGINEERING, INC.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

BY:

/s/ Robert B. Cline

 

 

 

 

Name:

Robert B. Cline

 

 

 

Title:

Sr. Vice President of Operations

 

 

2

--------------------------------------------------------------------------------